DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
The applicant has argued the rejection of Claims 16-18 under 35 U.S.C. § 102.
Regarding Claim 16, the applicant argues the Office’s assertion that one of Toth’s “stimulating devices” “has the functionality of the host device”, and contends that the passage in question does not state that functions of the host device are implemented or incorporated into a stimulating device because nothing in that passage states that the stimulating device itself is being modified. However, Merriam-Webster defines the word implement as “to provide instruments or means of expression for”. Please see the attached evidentiary screenshot. As such, if the host device is implemented into the stimulating device, as taught by Toth, the stimulating device provides the means of expression of the host device functionality. In other words, the stimulating device must be modified.
The applicant argues the Office relies on two completely unrelated paragraphs in Toth to anticipate the claim limitation “sense at least one environmental parameter in response to receiving a signal. However, Toth states “One or more aspects of the environment may be also be measured in conjunction with the physiologic parameters of the subject” in paragraph 231, and paragraph 111 discloses “the feedback, for example, may be based on measurements of physiologic parameters…”. Therefore, these two passages are related and not disparate, and the rejection is proper.
The applicant has argued the rejection of Claims 1, 5-11,13-18 and 20-23 under 35 U.S.C. § 103.
Regarding Claims 1, 5-9, 15, and 20-23, the office has argued that the Office has failed to establish that the cited Non-Patent Literature (NPL) Abbate (“The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes”) is prior art. As a response, the Office is providing an attached evidentiary screenshot of the webpage the article is 
The applicant has argued that the Office has failed to establish that the cited prior references qualify as analogous art, as courts have found classification of the prior art to be “weak evidence” and “unpersuasive” for analogous art inquiry. However, the court cases cited by the applicant are dated before more recent guidance on this subject, and the Office is solely relying on the most updated version of the MPEP in regards to this inquiry. MPEP 2141.01(a)(IV) teaches “In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist”. In this application, Allen and Toth, are interested in monitoring respiration, while Toth and Hyde are interested in providing a therapy to assist respiration if needed. In regards to Abbate, the examiner is using this reference simply to state a scientific fact to provide evidence in a scientific argument. Nevertheless, Abbate is also related to the monitoring of environmental parameters, which is a similar problem to the applicant.
Regarding Claim 1, the applicant argues that nothing in Allen states that Allen's article 610 can have module 1420, and that article 610 is described as some type of clothing. However, paragraph 64 of Allen recites “article 610 may include or communicate with one or more implants or adhesive patches 1331, 1332 implementing one or more local modules 1420…”. This means article 610 can have module 1420, especially when relying on the definition of implement in Merriam-Webster referenced above. Furthermore, paragraph 35 of Allen clearly cites article 610 to be a “positioning structure”. These “positioning structures” of Allen are shown elsewhere to be anything from clothing (Claim 19) to a wearable device with a display (paragraph 37) to a portable module (paragraph 30). 
Regarding Claim 1, the applicant argues that the Office's proposed combination fails to teach or suggest an "e-tattoo configured to ... sense at least one environmental parameter in response to receiving the signal" and states that the Office has not provided any suggestion or explanation about “how” Allen’s adhesive path 1332 would be modified by Hyde. However, the test for obviousness is not whether the Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, the “how” (i.e., how to bodily incorporate the secondary reference into the primary reference) is not a standard that is required by the Office according to the court and the court has even discredited such a requirement. Additionally, the statement “the Office’s assertions appear directed towards modifying Allen’s article 610-not patch 1332- with Hyde’s collar” is appreciated by the examiner because it seems to address a typographical error made by the examiner in the body of the rejection.  However, the rejection clearly states that Allen does not disclose “wherein the e-tattoo is configured to sense at least one environmental parameter…” (emphasis added). Therefore, the intention was to state that it is the e-tattoo that needs modifying, not the medical device. The examiner apologizes any confusion that this may have caused to Applicant. 
Regarding Claim 10, the applicant argues the Office relies on two completely unrelated paragraphs in Toth to anticipate the claim limitation “sense at least one environmental parameter in response to receiving a signal. However, Toth states “One or more aspects of the environment may be also be measured in conjunction with the physiologic parameters of the subject” in paragraph 231, and paragraph 111 discloses “the feedback, for example, may be based on measurements of physiologic parameters…”. Therefore, these two passages are related and not disparate, and the rejection is proper.
Similarly, Fig. 27 of Toth and the related passages beginning at paragraph 258, which are also concerned with the monitoring of physiologic parameters, are related to the other two passages and not disparate, and the rejection is proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al (WO 2017/190049, hereinafter Toth).
Regarding Claim 16, Toth discloses an e-tattoo (Elements 5, 10, 15, 20, Fig. 1) comprising: 
an adhering mechanism for attaching the e-tattoo to a subject's skin (“the patch may include a bioadhesive interface for attachment to the subject”, [0076]); and 
a processing device configured to: 
receive a signal (“the stimulating device configured so as to manage communication with the plurality of sensing devices”, [0109]; thus, the sensing devices must be capable of receiving a signal) from a medical device (Element 2420, Fig. 24a; “It is to be appreciated, however, that the host device may be implemented at least in part utilizing one or more sensing and/or stimulating devices of a modular physiologic monitoring system...”, [0255]) separated from the e-tattoo; 
sense at least one environmental parameter (“environmental parameters which may be measured include…humidity”, [0231]; by the moisture collection element, [0234]) in response to receiving the signal (“feedback parameters or other signaling between the sensing and stimulating devices”, [0111]; these feedback signals may be provided during potential apneic or obstruction events, [0111], which involves detecting breathing, which environmental parameters may be sensed with, [0231]); 
transmit the at least one environmental parameter to the medical device (“relationships between…environmental measurements…may be correlated…”, [0233]; to do this processing, the measurements must have been transmitted to the host device); and 

Regarding Claim 17, Toth discloses the e-tattoo of claim 16, wherein the processing device is further configured to:
sense a baseline measurement of a respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering the therapy (Step 2704 comes before Step 2706, Fig. 27);
sense a non-baseline measurement of the respiratory parameter (Steps 2708, Fig. 27), wherein the non-baseline measurement is sensed after the medical device delivers the therapy (Step 2708 comes after Step 2706, Fig. 27);
and transmit the baseline measurement and the non-baseline measurement to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; this can be a host device in the modules or separate from them, as in Fig. 1 with Element 145 or 148, in which case the measurements would be transmitted to a device). 
Regarding Claim 18, Toth discloses the e-tattoo of Claim 16, wherein the processing device is further configured to:
compare the baseline measurement prior the medical device delivering the therapy and
the non-baseline measurement after the medical device delivers the therapy (Step 2710, Fig. 27); and
transmit the comparison to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; “It is to be appreciated, however, that the host device may be implemented at least in part utilizing one or more sensing and/or stimulating devices of a modular physiologic monitoring system...”, [0255]; therefore, the comparison could be done by the adhesive patch one or more of the sensing/stimulating devices; Toth furthermore discloses “feedback parameters or other signaling between the sensing and stimulating devices”, [0111]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2010/0052892 A1, hereinafter Allen) in view of Hyde (US 2010/0163020 A1, cited by applicant in 1/16/2020 IDS, hereinafter Hyde), as evidenced by non-patent literature (NPL) to Abbate ("The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes").
Regarding Claim 1, Allen discloses a system for monitoring one or more respiratory conditions, the system comprising: 
a medical device (Element 610, Fig. 6) configured to:
monitor at least one respiratory parameter of a subject (Impedance sensor 1423 of module 1420, Fig. 14, "optionally configured to generate healthcare recipient respiration rate indications", [0057]; respiration sensor 1432, [0057]); and
transmit a signal (660, “configured to transmit physiological parameters 635…responsive to signal 682”, [0035]; “threshold values” transmitted via Event Detection Logic 1433 “to determine an apparent occurrence of an event…for triggering notification or therapy”, [0057]; 682, [0064]) in response to monitoring a trigger event (“an apparent occurrence of an event, or with other condition attributes as described herein for triggering notification or therapy”, [0057])  in the at least one respiratory parameter; and 
an e-tattoo (1332 with local module 1420, Figs. 13-14, [0064]) separated from the medical device (Elements 1332 and 610 are not the same) and configured to attach to the subject's skin (Fig. 13, "worn by a healthcare recipient 1370", [0064]), the e-tattoo configured to: 
receive the signal from the medical device (Alternatively article 610 may…communicate with one or more…adhesive patches 1331, 1332…”, [0064]; therefore, the device is configured to receive a signal communicating physiological parameters 635 to the device); and
sense a parameter in response to receiving the signal (“operable to detect physiological phenomena of interest”, [0064]; thus, the adhesive patches and modules on it sense a parameter in response to receiving a signal).

transmit the at least one environmental parameter to the medical device, and wherein the medical device is configured to deliver a therapy in response to receiving the at least one transmitted environmental parameter from the e-tattoo that is separated from the medical device. 
However, Hyde teaches a medical collar that is configured to deliver a therapy ("Based on the sensed environment, the processor 156 may be operatively configured to dispense the dose 158 of the compound 104 ... ", [0118]) in response to receiving the at least one transmitted environmental parameter (" ... after verifying that the environment corresponds to an environment stored in the environmental need response dosing instruction set.", [0118]). Furthermore, Allen also discloses respiration to be one of the physiological phenomena of interest ([0057]) and Abbate teaches the relevance of environmental parameters to respiration (“PM refers to a mixture of organic and inorganic particles or liquid aerosols that, upon inhalation, have been known to cause serious obstruction to heart and lung function for those with long-term exposure or preexisting conditions such as asthma”, Introduction). Finally, Hyde also teaches that the functionality of the collar can be used in other processes and/or systems ([0269]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the e-tattoo of Allen, by making the parameter an environmental parameter (by using carbon dioxide sensor 1431 or making the other respiration sensors 1432 environmental sensors), because it is relevant to respiration, which is one of the physiological phenomena Allen is trying to monitor. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the therapeutic functionality of Hyde to the medical device, because it gives an ability to address a medical problem after sensing an environmental parameter (and by extension, a respiratory condition) in a hands-free device (Hyde, 220, Fig. 2, [0115]).
Regarding Claim 5, modified Allen discloses the limitations of Claim 1.
Hyde teaches the at least one environmental parameter being at least one of a particulate ("the sensed environment may include ... a particulate" [0118]) or a volatile organic compound. The advantage 
Regarding Claim 6, modified Allen discloses 
The system of claim 1, wherein the trigger event is at least one of: a change in a respiratory sound and a change in respiratory rate ("respiration rate" detected by sensor 142, [0057]).
Regarding Claim 22, modified Allen discloses the system of claim 1, wherein the medical device is implanted within the subject (Local module with element 1425 can include implanted sensors, [0057]; this means at least part of the medical device is implanted within the subject).

Claims 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Hyde, and further in view of Toth, as evidenced by non-patent literature (NPL) to Abbate.
Regarding Claim 7, modified Allen discloses the system of claim 1. Modified Allen discloses the claimed invention except for expressly disclosing wherein the e-tattoo or the medical device is further configured to: 
sense a baseline measurement of a respiratory parameter, wherein the baseline measurement is sensed prior to the medical device delivering the therapy; 
sense a non-baseline measurement of the respiratory parameter, wherein the non-baseline measurement is sensed after the medical device delivers the therapy; and 
transmit the baseline measurement and the non-baseline measurement to a device.
 wherein the e-tattoo or the medical device is further configured to: 
sense a baseline measurement of a respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering the therapy (Step 2704 comes before Step 2706, Fig. 27); 
sense a non-baseline measurement of the respiratory parameter (Steps 2708, Fig. 27), wherein the non-baseline measurement is sensed after the medical device delivers the therapy (Step 2708 comes after Step 2706, Fig. 27); and 
transmit the baseline measurement and the non-baseline measurement to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; “It is to be appreciated, however, that the host device may be implemented at least in part utilizing one or more sensing and/or stimulating devices of a modular physiologic monitoring system...”, [0255]; therefore, the comparison could be done by the adhesive patch sensing device and transmitted to the stimulus device, since host device functionality can be implemented in one or more of the sensing/stimulating devices; Toth furthermore discloses “feedback parameters or other signaling between the sensing and stimulating devices”, [0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the therapy of Toth, because such capability may be advantageous to restart the breathing process of a subject, to pace the breathing of the subject, to awaken the subject, to avert an apneic event, or the like, as taught by Toth ([0012]).
Regarding Claim 8, modified Allen discloses the system of claim 7.
Toth teaches wherein the device is configured to: 
compare the baseline measurement prior the medical device delivering the therapy and 
the non-baseline measurement after the medical device delivers the therapy (Step 2710, Fig. 27); and modify the therapy for the subject in response to the comparison (Step 2712, Fig. 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the modifying therapy of Toth, because such capability may 
Regarding Claim 9, modified Allen discloses the system of claim 7.
Toth teaches a display device (Element 147, Fig. 1) communicatively coupled to at least one of: the medical device and the e-tattoo “147…may be configured for wireless communication 146, 149 during a monitoring session”, [0093]), and the display device configured to present a representation of at least one of: the at least one environmental parameter, the baseline measurement, and the non-baseline measurement (Fig. 1 is compatible with Fig. 27, and element 147 is for displaying data obtained from the subject, [0093]; therefore the baseline/non-baseline measurements could be transmitted to the display device and displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the system of Allen, with the display device of Toth, in order allow the user to see status updates, decision options, or other healthcare-related information, as taught by Allen ([0049]). 
Regarding Claim 21, modified Allen discloses the system of Claim 1.
Toth teaches an additional e-tattoo (“a second sensing device”, [0018]), wherein the additional tattoo performs at least one different function than the e-tattoo (“The first sensing device may be configured to measure a first physiologic parameter of the subject at the first location and the second sensing device may be configured to measure a second physiologic parameter different than the first physiologic parameter at the second location”, [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Allen, with the additional e-tattoo of Toth, because such a configuration is advantageous to obtain spatially relevant information from a plurality of locations, as taught by Toth ([0088]).

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Allen.
Regarding Claim 10, Toth discloses a method for monitoring one or more respiratory conditions, the method comprising: 
receiving, by an e-tattoo (Elements 5, 10, 15, 20, Fig. 1) configured to attach to a subject's skin (“the patch may include a bioadhesive interface for attachment to the subject”, [0076]), a signal (“the stimulating device configured so as to manage communication with the plurality of sensing devices”, [0109]; thus, the sensing devices must receive signals) transmitted from a medical device, 
sensing at least one environmental parameter (“environmental parameters which may be measured include…humidity”, [0231]; by the moisture collection element, [0234]) in response to receiving the signal (“feedback parameters or other signaling between the sensing and stimulating devices”, [0111]; these feedback signals may be provided during potential apneic or obstruction events, [0111], which involves detecting breathing, which environmental parameters may be sensed with, [0231]); 
transmitting the at least one environmental parameter (“relationships between…environmental measurements…may be correlated…”, [0233]; a device other than the sensing device does this processing, therefore the measurements must have been transmitted); and; 
sensing a baseline measurement of the respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering a therapy (Step 2704 comes before Step 2706, Fig. 27); 
sensing a non-baseline measurement of the respiratory parameter (Steps 2708, Fig. 27), wherein the non- baseline measurement is sensed after the medical device delivers the therapy (Step 2708 comes after Step 2706, Fig. 27); 
comparing the baseline measurement prior to the medical device delivering therapy and the non-baseline measurement after the medical device delivers therapy (Step 2710, Fig. 27); and 
modifying the therapy for the subject in response to the comparison (Step 2712, Fig. 27).
Toth discloses the claimed invention except for expressly disclosing wherein the signal is transmitted in response to detecting a trigger event of a respiratory parameter of a subject. However, may be provided during potential apneic or obstruction events, [0111]; this implies that potential apneic or obstruction events need to be detected first before the feedback loop starts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Toth, with the transmitting the signal in response to detecting a trigger event of a respiratory parameter of a subject of Allen.
Regarding Claim 11, modified Toth discloses the method of claim 10, further comprising: transmitting the baseline measurement and the non-baseline measurement of a respiratory parameter to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; “It is to be appreciated, however, that the host device may be implemented at least in part utilizing one or more sensing and/or stimulating devices of a modular physiologic monitoring system...”, [0255]; therefore, the comparison could be done by the adhesive patch sensing device and transmitted to the stimulus device, since host device functionality can be implemented in one or more of the sensing/stimulating devices; Toth furthermore discloses “feedback parameters or other signaling between the sensing and stimulating devices”, [0111]).
Regarding Claim 13, modified Toth discloses displaying a representation of at least one of: the at least one environmental parameter (“displaying some data 148 based upon signals obtained from the subject 1”, [0093]; one of the signals obtained from the sensors is an environmental parameter, [0231]), the baseline measurement, and the non- baseline measurement.
Regarding Claim 14, modified Toth discloses the method of claim 10. Modified Toth discloses the claimed invention except for expressly disclosing wherein the trigger event is at least one of: a change .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Allen, and further in view of Hyde.
Regarding Claim 15, modified Toth discloses the method of claim 10. Modified Toth discloses the claimed invention except for expressly disclosing wherein the at least one environmental parameter is at least one of: a particulate and a volatile organic compound. However, Hyde teaches the at least one environmental parameter being at least one of a particulate ("the sensed environment may include ... a particulate" [0118]) or a volatile organic compound. The advantage of the at least one environmental parameter being at least one of a particulate or a volatile organic compound is to understand when and where high risk of exposure to potentially harmful particulate matter occurs because this is relevant to respiration, as taught by non-patent literature (NPL) to Abbate ("The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes", page 2). Toth is also concerned with monitoring respiration ([0106]). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Toth with the at least one environmental parameter being at least one of a particulate or a volatile organic compound of Hyde, to sense when and where high exposure to potentially harmful particulate matter occurs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Hyde.
Regarding Claim 20, modified Toth discloses the e-tattoo of claim 16. Modified Toth discloses the claimed invention except for expressly disclosing wherein the at least one environmental parameter is .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Hyde as evidenced by non-patent literature (NPL) to Abbate, and further in view of Narayan et al (U.S. Patent Application No. 2019/0000350, hereinafter Narayan).
Regarding Claim 23, modified Allen discloses the system of Claim 1. Modified Allen discloses the claimed invention except for expressly disclosing wherein the trigger event is dynamically updated over time using a machine-learning process. However, Narayan teaches wherein a threshold event is dynamically updated over time using a machine-learning process (“Such dynamic thresholds can be tailored to the individual based upon …machine learning…and other patterns”, [0249]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the dynamic machine learning of Narayan, because accurate triggers can only be measured after accounting for all individual factors, as implied by Narayan ([0249]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791